DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tak (US 2017/0110554).
Regarding claim 1, Tak discloses, in at least figures 11A, 11B, 12-14, 15A, 15D, 16D, 18, 23-24 and related text, a method, comprising: 
forming a dummy gate stack (DGS, [150]) over a fin (NS/106S/FA, [67], [136]) protruding from a semiconductor substrate (102, [76]), wherein the fin (NS/106S/FA, [67], [136]) includes a multi-layer stack (ML) (NS/106S, [136]) of alternating channel layers (NS, [136]) and non-channel layers (106S, [136]); 

recessing a portion of each non-channel layer (106S, [136]) to form a trench (106R, [158]); 
depositing an inner spacer layer (140C, [91]) in the trench (106R, [158]), wherein the depositing forms an air gap (AS2, [104]) in the inner spacer layer (140C, [91]); 
forming an epitaxial source/drain (S/D) feature (162A, [84]) in the S/D recess (trench between NSS/106S stacks, figure 13) and over the inner spacer layer (AS2, [104]); 
removing the non-channel layers (106S, [136]) from the ML (NS/106S, [136]) to form openings (GS, [193]) interposed between the inner spacer layer (140C, [91]); and 
forming a metal gate stack (150, [82]) in the openings (GS, [193]) and in place of the dummy gate stack (DGS, [150]).
Regarding claim 2, Tak discloses the method of claim 1 as described above.
Tak further discloses, in at least figures 11A, 11B, 12-14, 15A, 15D, 16D, 18, 23-24 and related text, before forming the epitaxial S/D feature (162A, [84]), removing portions (140L. [178]) of the inner spacer layer formed on sidewalls of the channel layers (NSS, [67]).
Regarding claim 7, Tak discloses the method of claim 1 as described above.
Tak further discloses, in at least figures 11A, 11B, 12-14, 15A, 15D, 16D, 18, 23-24 and related text, depositing the inner spacer layer (140C, [91]) results in the air gap (AS2, [104]) to be fully embedded in the inner spacer layer (140C, [91]), such that a portion of the inner spacer layer (140C, [91]) is disposed between the air gap (AS2, [104]) and the epitaxial S/D feature (162A, [84]).

Tak further discloses, in at least figures 11A, 11B, 12-14, 15A, 15D, 16D, 18, 23-24 and related text, the inner spacer layer (140C, [91]) is a first inner spacer layer (144C, [104]), the method further comprising forming a second inner spacer layer (146C, [104]) over the first inner spacer layer (144C, [104]) before forming the epitaxial S/D feature (162A, [84]).
Regarding claim 9, Tak discloses, in at least figures 16D, 26 and related text, a semiconductor structure, comprising: 
a stack of semiconductor layers (NSS, [72], [77]) disposed over a substrate (102, [76]); 
a metal gate stack (150, [82], [86], [87]) having a top portion (150M, [86]) disposed over the stack of semiconductor layers (NSS, [72], [77]) and a bottom portion (150S, [87])  interleaved with the stack of semiconductor layers (NSS, [72], [77]); 
an inner spacer (140C, [91]) disposed on sidewalls of the bottom portion (150S, [87]) of the metal gate stack (150, [82], [86], [87]); 
an air gap (AS2, [104]) enclosed in the inner spacer (140C, [91]); and 
an epitaxial source/drain (S/D) feature (162A, [84]) disposed over the inner spacer (140C, [91]) and adjacent to the metal gate stack (150, [82], [86], [87]).
Regarding claim 10, Tak discloses the semiconductor structure of claim 9 as described above.
Tak further discloses, in at least figures 16D, 26 and related text, the inner spacer (140C, [91]) is a first inner spacer (144C, [104]), the semiconductor structure further comprising a second inner spacer (146C, [104]) disposed between the first inner spacer (144C, [104]) and the epitaxial S/D feature (162A, [84]).

Tak further discloses, in at least figures 16D, 26 and related text, the second inner spacer (146C, [104]) seals the air gap (AS2, [104]).
Regarding claim 14, Tak discloses the semiconductor structure of claim 10 as described above.
Tak further discloses, in at least figures 16D, 26 and related text, the air gap (AS2, [104]) is fully embedded in the inner spacer (140C, [91]), such that the epitaxial S/D feature (162A, [84]) is separated from the air gap (AS2, [104]) by a portion of the inner spacer (140C, [91]).
Regarding claim 16, Tak discloses the semiconductor structure of claim 9 as described above.
Tak further discloses, in at least figures 16D, 26 and related text, a thickness of a portion of the inner spacer (140C, [91]) disposed adjacent to the air gap (AS2, [104]) increases in a direction toward the epitaxial S/D feature (162A, [84]).
Regarding claim 17, Tak discloses, in at least figures 16D, 26 and related text, a semiconductor structure, comprising: 
semiconductor layers (NSS, [72], [77]) disposed over a substrate (102, [76]); 
a high-k metal gate stack (HKMG) (150/145, [81], [82], [86], [87]) disposed between the semiconductor layers (NSS, [72], [77]); 
a source/drain (S/D) feature (162A, [84]) disposed adjacent to the HKMG (150/145, [81], [82], [86], [87]); and 
.
Claim(s) 1, 6, 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2019/0157444).
Regarding claim 1, Yang discloses, in at least figures 7-24 and related text, a method, comprising: 
forming a dummy gate stack (175, [51]) over a fin (105/112/122, [19], [49]) protruding from a semiconductor substrate (100, [18]), wherein the fin (105/112/122, [19], [49]) includes a multi-layer stack (ML) (112/122, [49]) of alternating channel layers (122, [49]) and non-channel layers (112, [49]); 
forming an S/D recess (190, [58]) in the ML (112/122, [49]); 
recessing a portion of each non-channel layer (114, [61]) to form a trench (200, [60]); 
depositing an inner spacer layer (210, [17]) in the trench (200, [60]), wherein the depositing forms an air gap (230, [24]) in the inner spacer layer (210, [17]); 
forming an epitaxial source/drain (S/D) feature (240, [17]) in the S/D recess (190, [58]) and over the inner spacer layer (210, [17]); 
removing the non-channel layers (114, [27]) from the ML (114/124, [27]) to form openings (260, [73]) interposed between the inner spacer layer (210, [17]); and 

Regarding claim 6, Yang discloses the method of claim 1 as described above.
Yang further discloses, in at least figures 7-24 and related text, depositing the inner spacer layer (210, [17]) results in the air gap (230, [24]) to be partially enclosed by the inner spacer layer (210, [17]), such that forming the epitaxial S/D feature (240, [17]) seals the air gap (230, [24]).
Regarding claim 9, Yang discloses, in at least figure 24 and related text, a semiconductor structure, comprising: 
a stack of semiconductor layers (124, [17]) disposed over a substrate (100, [17]); 
a metal gate stack (310, [28]-[32]) having a top portion disposed over the stack of semiconductor layers (124, [17]) and a bottom portion interleaved with the stack of semiconductor layers (124, [17]); 
an inner spacer (210, [17]) disposed on sidewalls of the bottom portion of the metal gate stack (310, [28]-[32]); 
an air gap (230, [24]) enclosed in the inner spacer (210, [17]); and an epitaxial source/drain (S/D) feature (240, [17]) disposed over the inner spacer (210, [17]) and adjacent to the metal gate stack (310, [28]-[32]).
Regarding claim 13, Yang discloses the semiconductor structure of claim 9 as described above.

Regarding claim 15, Yang discloses the semiconductor structure of claim 9 as described above.
Yang further discloses, in at least figure 24 and related text, the epitaxial S/D feature (240, [17]) seals the air gap (230, [24]).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3 that recite “an atomic layer deposition (ALD) process in a high-pulse mode” in combination with other elements of the base claims 1 and 3.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1-2 and 4 that recite “annealing the inner spacer layer before removing the portions of the inner spacer layer from the sidewalls of the channel layers” in combination with other elements of the base claims 1-2 and 4.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 9-10 and 12 that recite “the second inner spacer exhibits a higher dielectric constant than the first inner spacer” in combination with other elements of the base claims 9-10 and 12.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 17 and 18 that recite “the second dielectric layer is separated from the air gap by a portion of the first dielectric layer” in combination with other elements of the base claims 17 and 18.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 17 and 19 that recite “a portion of the S/D feature is disposed between two semiconductor layers to contact the second dielectric layer” in combination with other elements of the base claims 17 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TONG-HO KIM/Primary Examiner, Art Unit 2811